COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER TO REINSTATE

Appellate case name:       Javier Noel Campos v. The State of Texas

Appellate case numbers: 01-13-00415-CR; 01-13-00416-CR; 01-13-00417-CR

Trial court case numbers: 1328806; 1328807; 1308988

Trial court:               184th District Court of Harris County


       The district clerk has filed with the Clerk of this Court a supplemental clerk’s record that
that complies with our October 15, 2015 Order of Abatement by containing an order appointing
appellate counsel for appellant. Therefore, we order the appeal reinstated.

       On January 13, 2015, this Court issued its opinion affirming the judgment of the trial
court. See Campos v. State, 458 S.W.3d 120 (Tex. App.—Houston [1st Dist.] 2015, pet.
granted). On July 29, 2015, the Court of Criminal Appeals vacated our judgment and remanded
the case to this Court for reconsideration in light of Meadows v. State, 455 S.W.3d 166 (Tex.
Crim. App. 2015), which abolished the common-law “tacking” doctrine and requires the
admissibility of remote prior convictions to be determined under Texas Rule of Evidence 609(b).
The Court of Criminal Appeals instructed us to consider the admissibility of the challenged
remote prior conviction “in light of [its] opinion in Meadows.” Campos v. State, 466 S.W.3d
181, 182 (Tex. Crim. App. 2015) (per curiam).

        If appellant wishes to file a supplemental brief on this issue on remand, it is due thirty
days from the date of this order. If the State wishes to file a supplemental brief in response, it is
due thirty days from the date appellant files his brief. As the Court of Criminal Appeals
explicitly refused with prejudice grounds 1–8 and grounds 10–13 of appellant’s petition for
discretionary review, we will not entertain further briefing on those issues on remand. Id. at 182
n.1.

      The case will be set for submission at a future date, and the parties will be notified of the
submission date.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually   Acting for the Court


Date: November 5, 2015